Citation Nr: 1604320	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for major depression (also claimed as anxiety) associated with residuals, prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; D.S.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of March 2013 and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The March 2013 rating decision granted service connection for major depression (also claimed as anxiety) as secondary to the service-connected disability of residuals of prostate cancer and assigned a 30 percent evaluation with an effective date of August 21, 2012, the date of the Veteran's claim.

In April 2014, a rating decision of the RO increased the rating for major depression from 30 percent to 50 percent, effective from August 21, 2012.

Where a rating decision awards a higher, but less-than-maximum rating after the claimant has perfected an appeal as to the rating, the pending appeal is not abrogated.  See AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue of entitlement to a higher initial rating remains before the Board.

In December 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's claims folder.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for mental health in December 2012.  The Veteran and his spouse testified at the December 2015 Board hearing that the symptoms of his disability have worsened.  See transcript of December 2015 Board hearing.  The Veteran and his spouse testified as to symptoms such as nervousness, communication and concentration difficulties, memory problems, anger, and social isolation.  

A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

In light of the Veteran's report that his condition has worsened since the most recent VA medical examination, a contemporaneous VA examination is needed to ascertain the current severity of the Veteran's service-connected major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records since February 2013 that are pertinent to the claim on appeal.

2. Schedule the Veteran for a VA psychiatric examination to determine the current symptoms and severity of his psychiatric disorder.  The Veteran's virtual claims folder must be made available to the examiner and reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

To the extent possible, the examiner should disassociate any symptoms attributable to any non-service-connected dementia from those attributable to the service-connected major depressive disorder.  If disassociation is not possible, the examiner should so state and explain in the examination report.

3. Ensure that the above development has been accomplished, including that the examination report is adequate and responsive to the above.

4. After conducting any additional development that is deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




